___________

                                  No. 96-2691
                                  ___________


Emmett Mitchell,                        *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Eastern District of Missouri.
McDonnell Douglas Corporation,          *
                                        *           [UNPUBLISHED]
              Appellee.                 *


                                  ___________

                     Submitted:   March 6, 1997

                           Filed: March 11, 1997
                                   ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________


PER CURIAM.


     Emmett Mitchell appeals the district court's1 dismissal with
prejudice of his discrimination action for his repeated failure to
attend his deposition.       Having reviewed the record and the parties'
briefs, we conclude that the district court did not abuse its
discretion in dismissing Mitchell's action pursuant to Federal Rule
of Civil Procedure 37(d).         See Boogaerts v. Bank of Bradley, 961
F.2d 765, 768 (8th Cir. 1992) (per curiam); Anderson v. Home Ins.
Co., 724 F.2d 82, 84 (8th Cir. 1983).           Accordingly, we affirm.     See
8th Cir. R. 47B.




      1
       The Honorable Stephen N. Limbaugh, United States District
Judge for the Eastern District of Missouri.
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-